Citation Nr: 1420849	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  07-31 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a bilateral knee disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a bilateral ankle disability, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to March 1988 and from November 1990 to June 1991.

These matters came to the Board of Veterans' Appeals (Board) from a November 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran provided testimony before the undersigned during a videoconference hearing in June 2008.  A transcript is of record.

In an October 2011 decision, the Board denied entitlement to service connection for bilateral wrist disability, bilateral knee disability, bilateral ankle disability, a disability manifested by fatigue, and respiratory disorder.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court) with regard to the denial of service connection for bilateral wrist disability, bilateral knee disability, bilateral ankle disability, and a disability manifested by fatigue.  Per a March 2013 Memorandum Decision and April 2013 Judgment, the Court set aside and remanded the Board's decision.  

The RO is in the process of adjudicating a claim for service connection for irritable bowel syndrome.

In the April 2014 Written Brief Presentation pertaining to this appeal, the Veteran's representative included the issue of entitlement to service connection for a digestive disability.  This issue is not currently in appellate status.  In November 2013, the Veteran filed a claim of service connection for IBS, which to date has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This issue is referred to the AOJ for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The memorandum decision  requires that the Board determine whether compensable ratings would be warranted for the claimed disabilities if rated by analogy to fibromyalgia.  A VA examination is needed to make that determination.  

The Veteran has submitted a March 2014 statement from Melvin J. Kukich, D.C., which reflects a diagnosis of fibromyalgia.  The Veteran's treatment records should be requested from the treatment provider.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining an appropriate release from the Veteran, request his treatment records from Melvin Kukich, D.C..  If such efforts prove unsuccessful, the Veteran should be informed, and told of the efforts made to obtain the records, and what further actions will be taken.  The Veteran is advised that he may obtain and submit the records himself.

2.  AFTER all outstanding treatment records have been associated with the claims folder, schedule the Veteran for a VA fibromyalgia examination with a physician with appropriate expertise.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  

The examiner should offer opinions as to the following:

a)  Whether the Veteran has widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like-symptoms; that are constant or nearly so, and refractory to therapy; 

b)  that are episodic with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one third of the time; 

c)  or that require continuous medication for control  

d)  The examiner should also note whether these symptoms encompass the wrists, knees, or ankles or are manifested by fatigue. 

Widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

In formulating this opinion, the examiner should give consideration to the March 2014 diagnosis of fibromyalgia.

The examiner must provide reasons for the opinions. 

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

The examiner should reconcile any opinion with the service treatment records, lay statements of symptoms during his period of active duty, post-service lay statements of the Veteran pertaining to fibromyalgia symptomatology, and any post-service medical findings of fibromyalgia.

3.  If the appeal is not fully granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

